           Case 1:20-cv-07705-ER Document 25 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MOISES HERNANDEZ, individually and on
behalf of others similarly situated,
                              Plaintiff,

                      – against –                                     ORDER
                                                                  20 Civ. 7705 (ER)
FOOD & BEYOND LLC (d/b/a BREAD AND
BUTTER), BARNABAS Y. WOO, JIMMY KIM,
KEVIN CHOI, and HYUN PARK,

                              Defendants.


Ramos, D.J.:


         On March 5, 2021 the mediator reported that mediation was held and agreement was

reached on all issues. Doc. 24. ๠e parties are therefore instructed to submit a proposed

settlement agreement for the Court’s approval by no later than March 29, 2021.


It is SO ORDERED.


Dated:    March 8, 2021
          New York, New York
                                                                 Edgardo Ramos, U.S.D.J.
